Citation Nr: 9930424	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for atypical psychosis for 
purposes of establishing "veteran" status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his mother


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had a period of active duty for training with 
the Louisiana Army National Guard from June 1995 to October 
1995, as well as periods of inactive duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 


FINDINGS OF FACT

1.  The appellant served on active duty for training from 
June 1995 to October 1995.  

2.  The appellant's atypical psychosis was not incurred in or 
aggravated by his period of active duty for training.  


CONCLUSION OF LAW

As the preponderance of the evidence is against the claim for 
service connection for atypical psychosis, the appellant has 
not established status as a veteran. 38 U.S.C.A. §§ 101(2), 
(16), (22), (24), 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1(d), 3.6(a), (c), 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant asserts that his atypical 
psychosis had its onset during his period of active duty for 
training which extended from June 1995 to October 1995.  In 
order to establish basic eligibility for veterans benefits 
based upon his period of active duty for training, the 
appellant first has to establish by a preponderance of the 
evidence that he was disabled from a disease or injury 
incurred in the line of duty.  See Laruan v. West, 11 
Vet.App. 80, 84-86 (1998) en banc; Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995). 

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable." 38 U.S.C.A. § 101(2) (West 1991).  
Additionally, the term, "active military, naval, or air 
service", includes active duty, a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred in or aggravated in line of duty. 38 
U.S.C.A. § 101(22), (23), (24) (West 1991); 38 C.F.R. § 
3.6(a) (1999). See generally Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Active duty for training includes  
full-time duty performed by members of the National Guard of 
any State. 38 C.F.R. § 3.6(c) (1999
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or while performing active duty for training.  38 
U.S.C.A. §§ 101(24), 1110, 1131(West 1991).  

The Board finds that the preponderance of the evidence is 
against the appellant's claim that his atypical psychosis was 
incurred during his period of active duty for training.  
Specifically, the record shows that in April 1996, six month 
after his period of active duty for training, the veteran was 
hospitalized with a provisional clinical diagnoses of a 
psychotic disorder, NOS, vs. shizophreniform disorder, 
depressive disorder, NOS, and, a reading disorder.  As part 
of an Axis IV assessment (regarding severity of psychosocial 
stressors), a physician noted "stress related to tour of 
National Guard duty, stress of being away from home enrolled 
in college curriculum."  However, the final Axis I diagnosis 
in May 1996 was revised to psychosis, atypical.  More 
importantly, the Axis IV stressors were revised to "school, 
legal, and job stress."  Additional medical records show 
that the appellant receive outpatient treatment following 
this hospital discharge.  

Thereafter, the Louisiana Army National Guard appointed an 
investigating officer to conduct a Line of Duty investigation 
for the purpose of obtaining details surrounding the 
circumstances of the appellant's injury/disease.  The Report 
of this Investigation dated in December 1996 indicates that 
the appellant's schizophreniform disorder/atypical psychosis 
was not incurred in the line of duty.  The following appears 
in the remarks section:

This soldier experienced 
stress/depression related symptoms which 
occurred while this individual was 
attending college, not while on active 
duty or during an IDT.  Clinical 
diagnosis reveals schizophreniform, which 
is a pre-existing disorder.  There is no 
indication of service connection. 

The Board has considered the testimony and statements of the 
appellant, his family members, and his recruiter indicating 
that the appellant's behavior changed during active duty for 
training.  Although the testimony, statements and letters are 
probative of symptomatology, absent specialized training, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992). 

In summary, there is no competent medical evidence which 
links the appellant's atypical psychosis to his period of 
active duty for training.  Because the appellant did not 
serve on active duty and was not disabled from a disease or 
injury incurred incurred in or aggravated in line of duty 
during active duty for training, he is not entitled to the 
benefit of the presumption of 38 C.F.R. § 3.309 pertaining to 
psychoses manifested to a compensable degree within one year 
following service.  See Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).  As the preponderance of the evidence is 
against the appellant's claim, he has not established status 
as a veteran.  The duty to assist and the doctrine of the 
benefit of the doubt are not for application.  Laruan v. 
West, 11 Vet. App. 85 (1998).  

The Board notes that the RO denied the appellant's claim on 
the basis that it was not well grounded.  However, having 
only to submit a well grounded claim (as opposed to the 
burden of going forward with preponderating evidence) is an 
advantage afforded to veterans by virtue of their status.  
Ibid citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Any error committed by the RO in failing to consider the 
appellant's status as a veteran was harmless error.


ORDER

As the appellant has failed to establish his status as a 
veteran, the appeal is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

